Citation Nr: 0116131	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  94-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to an effective date earlier than June 10, 
1999 for the award of a 
60 percent disability evaluation for bilateral hearing loss.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 60 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to March 
1953.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU).

The veteran presented testimony with respect to this claim at 
a personal hearing held by the Hearing Officer at the local 
VARO in September 1995.

The Board remanded this case to the RO for additional 
evidentiary development in August 1997.

The regulations governing the evaluation of hearing loss were 
changed during the course of the veteran's appeal.  These 
changes became effective June 10, 1999.

Based on the revised criteria, the RO granted an increased 
rating to 60 percent for service-connected bilateral hearing 
loss from June 10, 1999.  The veteran thereafter completed an 
appeal with respect to both the compensation level and the 
effective date assigned.

The denial of the veteran's TDIU claim was confirmed and 
continued in November 1999 and May 2000 supplemental 
statements of the case.

The veteran cancelled his scheduled April 2001 personal 
hearing before a Member of the Board in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Upon a VA fee-basis audiological evaluation conducted in 
November 1998, the veteran's hearing acuity was manifested by 
an average pure tone threshold at 1000, 2000, 3000, and 4000 
hertz (Hz) of 110 decibels (dB) in the right ear and 81 dB in 
the left ear, with speech discrimination ability of 0 (could 
not test) percent in the right ear and 84 percent in the left 
ear.

3.  An August 1999 VA fee-basis otolaryngological (ENT) 
consultation report reflects, in pertinent part, that 
language problems do not play a part in speech discrimination 
testing of the veteran.  Additionally, the veteran's average 
left ear hearing acuity improved with use of a hearing aid.

4.  The revised rating criteria for evaluation of hearing 
impairment are more favorable insofar as they provide for a 
higher designation for the veteran's left ear hearing loss.

5.  Prior to June 10, 1999, application of the puretone 
average and speech discrimination scores to table VI in the 
Rating Schedule results in the designation of "XI" for the 
right ear and "III" for the left.

6.  From June 10, 1999, application of the puretone average 
and speech discrimination scores to table VIa in the Rating 
Schedule results in the designation of "XI" for the right ear 
and "VII" for the left ear.

7.  Entitlement to compensation benefits has been established 
for bilateral hearing loss rated as 60 percent disabling, 
tinnitus rated as 10 percent disabling, sinusitis rated as 
zero percent disabling, and tonsillitis rated as zero percent 
disabling.  The veteran's has a combined service-connected 
disability rating of 60 percent disabling.

8.  All of the veteran's compensable service-connected 
disabilities arise from a common etiology, i.e. his in-
service acoustic trauma.

9.  The veteran has a general equivalency diploma and last 
worked as a truck driver; he retired in February 1992 because 
he could not longer pass the hearing test portion of the 
Department of Transportation (DOT) physical examination.

10.  The veteran's compensable service-connected disabilities 
are not of such severity as to preclude him from obtaining 
and retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  An effective date earlier than June 10, 1999 for the 
award of a 60 percent disability evaluation for bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.400, 4.85, 4.86, 
4.87, Diagnostic Codes 6100-6110 (1999).

2.  The schedular criteria for a disability evaluation in 
excess of 60 percent for bilateral hearing loss are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Codes 6100-6110 (2000).

3.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service-
connected disabilities are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the circumstances of this case, however, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As a preliminary matter, it is 
noted that the effective date for application of the revised 
rating criteria for hearing impairment is prescribed by law.  
Additionally, the Court has held that disability ratings for 
defective hearing are derived from a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In this case, the RO has 
already obtained the hearing tests required by the new 
regulations.  Moreover, an adequate ENT consultation opinion 
with regard to the nature and extent of the veteran's 
compensable service-connected disorders, i.e. bilateral 
hearing loss and tinnitus, has also been obtained.  The 
veteran was also afforded a personal hearing by the Hearing 
Officer at the local VARO, at which time he was given an 
opportunity to present his contentions with respect to his 
TDIU claim.  Copies of medical records developed by the 
Social Security Administration were also obtained and added 
to the record pursuant to the Board's August 1997 Remand 
order.  Moreover, the veteran has been specifically apprised 
of the evidence considered in rating decisions, the statement 
of the case and supplemental statements of the case.  Insofar 
as neither the veteran nor his accredited representative have 
indicated that there is any additional information that may 
be available or necessary to a decision on his claims, the 
Board finds that the Department has satisfied the duty to 
assist in the development of these claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Background

In February 1993, the RO received a VA Form 21-8940, 
Veteran's Application for Increased Compensation based on 
Unemployability wherein the veteran indicated that completed 
high school and had been a truck driver since 1969.  He noted 
that he could no longer drive a truck as a result of his 
service-connected bilateral hearing loss.  

In support of his claim, the veteran submitted a copy of a 
September 1992 Department of Motor Vehicles Medical 
Examination Report, completed by a physician associated with 
Industrial Medical Clinics, Inc., which indicated that he was 
found to be unqualified as a driver under the applicable 
State Motor Carrier Safety Regulations.  Specifically, he did 
not meet the hearing requirements.

On VA audiological evaluation in March 1993, applicable pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
100
105+
105+
105+
LEFT
75
75
80
80

The average puretone thresholds were 104+ in the right ear 
and 78 in the left ear.  Speech audiometry revealed speech 
recognition ability of 0 percent in the right ear and of 92 
percent in the left ear.  In addition, bilateral tinnitus 
(greater in the right ear) was indicated.

The veteran was also afforded a VA general medical 
examination in April 1993, which revealed diagnoses of non-
insulin dependent diabetes mellitus, status post fracture of 
the right elbow, status post fracture of the right ankle post 
surgery, status post injury of the head, inferior-posterior 
infarct-age undetermined, cataract of the left eye by 
history, cerebral concussion by history, wedging of the 
distal dorsal spine, possible hiatal hernia, traumatic 
arthritis of the left hemo-ulnar, and status post surgical 
resection of the radial head.

In June 1993, the veteran's former employer, a commercial 
trucking company, informed VA that the veteran was terminated 
from employment as a truck driver because he was unable to 
pass Department of Transportation (DOT) and company physicals 
due to poor vision - cataracts.  However, in a January 1994 
statement, the company clarified that the veteran was 
terminated as a result of his hearing impairment, not poor 
vision.

The RO denied entitlement to TDIU in a December 1993 rating 
decision.  The veteran thereafter completed an appeal with 
respect to this issue.


On VA audiological evaluation in October 1995, applicable 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
90
110
110
110
LEFT
75
75
80
90

The average puretone thresholds were 105 in the right ear and 
81 in the left ear.  Speech audiometry revealed speech 
recognition ability of 0 percent in the right ear and of 84 
percent in the left ear.  In addition, constant and severe 
bilateral tinnitus was also indicated.

An October 1995 VA ENT consultation examination reflects a 
diagnosis of bilateral hearing loss.

The veteran thereafter presented testimony with respect to 
his TDIU claim at a personal hearing held by a hearing 
officer at the local VARO.  The veteran indicated that he was 
a retired truck driver, who was granted a disability 
retirement by his company of 23 years due to his service-
connected bilateral hearing loss.  Prior to his retirement, 
the veteran noted that he had missed days from work and had 
other job-related difficulties on account of his hearing loss 
disability; however, his supervisors made special 
accommodations.  He explained that his work-related problems 
were due to difficulties in following directions and 
understanding conversations involving more than one person.  
On occasion, he delivered trailers to the wrong place; 
therefore, he had to work out a system of double-checking 
with his boss.  The veteran further indicated that he had 
been awarded Social Security Disability benefits on account 
of his hearing loss, diabetes and cataracts; however, he 
noted that his diabetes was not insulin-dependent and that he 
had the cataract removed from his eye.  He claimed that he 
has no hearing acuity in the right ear.  Although he wears a 
hearing aid in the left ear, he claims that he still cannot 
hear; he commented that he has to turn up the volume on the 
television and radio.

The Board remanded this case to the RO in August 1997 for 
purposes of obtaining medical records developed by the Social 
Security Administration (SSA).

Records obtained from the SSA on remand included copies of VA 
treatment records, as well as private records developed by 
various medical providers, to include Kaiser Permanente 
Medical Center, Audiology Associates and Drs. Toy & Craig.  
The records reflect treatment on occasion between 1988 and 
1993 for cataract of the right eye, coronary artery disease, 
status post myocardial infarction, a right toe injury, 
diabetes mellitus and diabetic retinopathy.  With respect to 
hearing loss, a June 1993 statement developed by Audiology 
Associates indicated that the veteran had mild to severe left 
ear hearing loss, 250-8000 Hertz (Hz).  Speech discrimination 
was good when words were presented at 100 dBHL.  With respect 
to the right ear, there was a profound hearing loss.  Speech 
awareness was obtained at 100 dBHL; however, there was no 
measurable speech discrimination.  Evaluation of the 
veteran's left hearing aid revealed the presence of a 
significant amount of internal static noises; the veteran had 
newer hearing aids but did not bring them to the evaluation.

A November 1998 VA fee-basis internal medicine evaluation 
report indicates that the veteran presented with complaints 
of sinusitis, tonsillitis, diabetes mellitus and coronary 
artery disease.  On physical examination, the veteran was 
described as well-developed and well-nourished.  His posture 
was normal without loss of cervical lordosis or lumbar 
lordosis.  There was no kyphosis or scoliosis.  His gait was 
normal, and he had no skin lesions.  His lymph nodes were 
non-palpable.  The veteran's head was normocephalic.  The 
eyes appeared to be normal.  The pupils were equal and 
reactive to light and accommodation.  There was no icterus.  
Extraocular movement appeared intact.  Funduscopic 
examination revealed sharp disks without hemorrhages.  
Refractory error was normal.  The external auditory canals 
were clear without evidence of discharge.  The tympanic 
membranes were visualized and appeared to be intact with a 
good light reflex.  Right maxillary tenderness was noted on 
palpation.  However, the nasal pharynx was clear.  There was 
no posterior pharyngeal erythema.  Oral mucosa was intact.  
His neck was supple, without any adenopathy or jugular venous 
distention.  There was full range of motion of the neck 
without tenderness.  

The veteran's lungs had bilaterally symmetric breath sounds.  
There was no evidence of rhonchi or rales.  The expiratory 
phase was also noted to be within normal limits.  His heart 
had regular SI and S2, with no murmur, S3, heaves or thrills.  
The abdomen was soft and non-tender without 
hepatosplenomegaly.  There were positive bowel sounds.  There 
was no evidence of edema or varicosities of the extremities.  
Competency of deep circulation was intact.  There were no 
signs of stasis dermatitis noted or evidence of residual 
frostbite.  The veteran was indicated to be right-hand 
dominant, based on the use of the hand for writing, eating 
and combing the hair.  Examination of the feet showed no sign 
of abnormal weight bearing such as callosities, breakdown, 
unusual shoe wear pattern or other abnormalities.  Cranial 
Nerves II-XII are significant for bilateral sensorineural 
hearing loss on Cranial Nerve VIII.  The veteran was not able 
to hear normal conversation and speech.  Speech had to be 
loud in order for him to understand.  Sensory examination to 
pain and touch, as well as coordination, was normal.  Motor 
function was also normal.  Deep tendon reflexes were 1+, 
bilaterally equal in bilateral upper extremities (biceps and 
triceps) and 0 in the lower extremities (knees and ankles).  

Mental status evaluation revealed that the veteran was 
oriented times three, which is normal.  Memory, behavior, 
comprehension and coherence of response and emotional 
reaction were all noted to be normal.  Signs of tension were 
absent.  Response to social and occupational capacity was 
normal.  Mentally, the veteran was deemed to be able to 
handle his own funds.  Palpation of penis, testicles, 
epididymis and spermatic cord were within normal limits.  
Hernia was absent.  There were no external hemorrhoids.  The 
veteran had intact rectal sphincter tone, with no palpable 
masses or heme-negative brown stools.  An EKG revealed normal 
sinus rhythm, right bundle branch block, and left axis 
deviation.  Chest x-rays revealed no abnormalities.  A 
chemistry panel was all normal, except for an elevated 
glucose level (159).  Urinalysis was normal.  The diagnoses 
were right maxillary sinusitis, tonsillitis without residual, 
non-insulin dependent diabetes mellitus without evidence of 
end organ damage, status-post myocardial infarction without 
angina or residual, and sensorineural hearing loss 
bilaterally.  The internal medicine examiner commented that 
the veteran presented with complaint of diabetes mellitus; 
however, there were no signs of end-organ damage noted.  
There was evidence of sensorineural hearing loss noted 
bilaterally.  The examiner reflected that one had to speak 
loudly for the veteran to understand.  The veteran also has a 
history of sinusitis, which has remained and tonsillitis, 
which has resolved.  The veteran denied any history of 
generalized arthritis or sleep disorder.

The veteran was also afforded a VA fee-basis eye examination 
in November 1998.  On ophthalmic evaluation, it was noted 
that there was mild astigmatism in the right eye and moderate 
hyperopia with mild astigmatism in the left eye, with visual 
acuity of 20/25 and 20/20 respectively.  Best-corrected 
reading vision was 20/20 in the right eye and 20/15 in the 
left eye.  The veteran's pupils measured 4-millimeters (mm) 
bilaterally and were reactive to light.  There was no 
afferent pupillary defect noted.  Extraocular movement exam 
was within normal limits bilaterally.  Pressure was 18 mmHg 
in the right eye and 12 mmHg in the left eye.  Both of these 
values were noted to be within normal limits.  Examination of 
the eyes and ocular adnexa without magnification revealed no 
gross signs of disease or trauma.  Examination of the lashes, 
conjunctivae, anterior chamber, cornea and iris was clear 
bilaterally.  Dilated exam of the crystalline lens revealed a 
posterior chamber intraocular lens in the right eye, with 
mild opacification of the posterior capsule not involving the 
visual axis.  Examination of the crystalline lens of the left 
eye revealed mild nuclear sclerosis.  

Fundoscopic examination, with the eyes dilated, revealed that 
the optic nerves, macula, retinal vessels, and retinal 
periphery were within normal limits bilaterally.  Visual 
field examination showed that the right eye was full with the 
following dimensions: superiorly 41 degrees, nasally 56 
degrees, inferiorly 52 degrees, temporally 81 degrees.  The 
left eye was also full with the following dimensions: 
superiorly 40 degrees, nasally 63 degrees, inferiorly 56 
degrees, and temporally 78 degrees.  The diagnoses were 
status post cataract-lens implant surgery of the right eye 
with very good vision.  The examiner noted that there was no 
evidence of diabetic retinopathy.  The eye examiner noted 
that the veteran presented with no particular eye complaints.  
On examination, it was noted that he had cataract lens 
implant surgery on the right eye, with a very good visual 
outcome.  He does have a past history of diabetes.  However, 
there was no evidence of any diabetic eye disease on exam 
today.  His present diagnoses were not found to affect his 
ability to work in any way.

Lastly, on VA fee basis audiological evaluation in November 
1998, applicable pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
90
115
120
115
LEFT
80
85
80
80

The average puretone thresholds were 110 in the right ear and 
84 in the left ear.  Speech audiometry revealed speech 
recognition ability of 0 percent in the right ear and of 84 
percent in the left ear.  In addition, the veteran complained 
of a constant, buzzing in tonal quality, tinnitus of the 
right ear.

By rating decision issued in June 1999, the RO granted an 
increased rating to 
60 percent for bilateral hearing loss, effective from June 
10, 1999.  A decision as to the veteran's TDIU claim was 
deferred pending an opinion as to whether language 
difficulties or inconsistent speech audiometry scores make 
the use of both puretone average and speech discrimination 
inappropriate under the old hearing loss criteria.

The veteran's claims folder was thereafter referred to a fee 
basis consultation examination.  An August 1999 
otolaryngological (ENT) consultation report reflects:

[The veteran's] chart was reviewed for 
evaluation as requested.  His medical 
records were reviewed and the hearing 
test that was done on March 3, 1993 was 
also reviewed.  On reviewing the chart, 
it is brought to my attention that he 
sustained acoustic trauma in 1951.  He 
had impaired hearing since 1951 in his 
right ear because of the gun firings.  
The records were made on March 24, 1953.  
Also another note stated that he had bad 
hearing in his right ear.

The hearing tests were reviewed from 
March 3, 1993 and showed that he had 
almost no hearing in his right ear.  The 
left ear was about 75dB average and had a 
speech reception threshold was consistent 
with the pure tone speech discrimination 
scored consistently at about 88% to 92% 
in the left ear.  Also, patient was noted 
to have high pitched tinnitus.

Since the patient had a good 
discrimination score, the examiner did 
not think language problems play a part 
in that testing.  He agreed with the 
impression that the patient had bilateral 
sensorineural hearing loss, with profound 
hearing loss in the left ear, and the 
right ear had no usable hearing.  When 
the hearing test results from March 3, 
1993 were compared with one that was done 
in June 1999 there is not much 
discrepancy between the two tests.  The 
patient was also tested with a hearing 
aid and his threshold was improved from 
75 to 45dB.  A difference of 4% score 
between the two tests was consistent with 
the level of hearing loss that this 
patient sustained in his left ear.

Based on the foregoing, the RO denied the veteran's 
application for TDIU in a November 1999 supplemental 
statement of the case.

The veteran, inter alia, timely completed an appeal with 
respect to the effective date and compensation level assigned 
for bilateral hearing loss.

VA treatment records developed in 1999 and 2000 show 
treatment on occasion for various nonservice-connected 
disorders.  The veteran was seen in the Audiology Clinic in 
November 1999 for replacement of the batteries in his hearing 
aid.

In April 2000, the RO received a VA Form 21-8940, Veteran's 
Application for Increased Compensation based on 
Unemployability.  The veteran indicated that he had only 
completed the eighth grade, thereafter obtained a general 
equivalency diploma and had been a truck driver since 1969.  
He reiterated that he could no longer drive a truck as a 
result of his service-connected bilateral hearing loss.  

Analyses

i.  Earlier Effective Date & Increased Evaluation

The regulations governing the evaluation of hearing loss were 
changed during the course of the veteran's appeal.  These 
changes became effective June 10, 1999.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of the VA to do 
otherwise and the Secretary did so.  Karnas, 1 Vet. App. at 
313 (1991).

In this regard, a recent opinion of the VA Office of General 
Counsel held that when a provision of the VA Rating Schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
claimant.  It may be necessary for the Board to separately 
apply the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable, unless it is clear from a 
facial comparison of both versions that one version is more 
favorable.  If the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C. § 5110(g), which provides that VA may, 
if warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  Accordingly, 
the Board should apply the amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  The Board should apply the prior 
version of the regulation to rate the veteran's disability 
for any period preceding the effective date of the amendment.  
VAOPGCPREC 03-2000 (Apr. 10, 2000).

In the instant case, the hearing officer had the opportunity 
to evaluate the veteran's claim under the new regulations. 
The veteran was provided with a copy of these new regulations 
in the June 1999 rating decision and thereafter.  
Accordingly, the Board is able to evaluate this claim under 
the new regulations without prejudice to the veteran, and 
will proceed with consideration of the appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Under the regulations in effect prior to June 10, 1999, the 
evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85 (1999).  When the issue 
involves a claim for an increased rating for hearing loss, 
the applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  Id.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2000).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b) (2000).

As noted above, the veteran was last afforded a VA fee basis 
audiological examination in November 1998.  He had pure tone 
thresholds of 90, 115, 120 and 115 decibels for the right ear 
at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
pure tone thresholds for the left ear were 80, 85, 80 and 80 
decibels at the same frequencies.  The average pure tone 
threshold for the right ear was 110 decibels, and speech 
discrimination was zero percent.  The average pure tone 
threshold for the left ear was 81 decibels, and speech 
discrimination was 84 percent.

Under the criteria in effect prior to June 10, 1999, this 
constitutes level "XI" hearing of the right ear, and level 
"III" hearing for the left ear.  Insofar as the August 1999 
ENT consultation examiner indicated that language problems 
did not play a part in audiometry testing and speech 
audiometry test results were not inconsistent, use of Table 
VIa was not warranted.  Therefore, the RO appropriately used 
Tables VI &VII, which indicate that no more than a twenty-
percent evaluation was warranted (versus the 40 percent then 
assigned for the disability).  38 C.F.R. § 4.85, Code 6100 
(1999).  The October 1995 VA audiometric test results were 
not substantially different than those from November 1998 and 
do not provide a basis for a higher rating.  

Under the criteria in effect from June 10, 1999, the 
veteran's right ear and left ear are deemed to have 
exceptional patterns of hearing impairment.  Application of 
the puretone average to table VIa in the Rating Schedule now 
results in the designation of "VII" for the left ear.  His 
right ear hearing loss remains a level "XI."  When applied to 
Table VII, these designations indicated that no more than the 
60 percent evaluation now assigned for the veteran's 
bilateral hearing loss.

It should be emphasized that the revised criteria are clearly 
more liberal to the extent that they allow use of the 
alternative Table VIa, for purposes of exceptional patterns 
of hearing loss, without prior certification from the Chief 
of the Audiology Clinic.  In this case, the distinction is 
important because the evidence reflects that language 
problems have not played a part in the veteran's audiometric 
testing and speech audiometry scores have not been 
inconsistent.  As such, the veteran was entitled to no more 
than a 20 percent disability evaluation for bilateral hearing 
loss under the prior version of the hearing impairment 
regulations (versus the 40 percent then assigned for the 
disability).  Although the current 60 percent evaluation is 
derived from the same 1998 audiometric test results, the 
Board is precluded by law from applying the revised rating 
criteria for evaluation of hearing impairment prior to June 
10, 1999.  See 38 U.S.C.A. § 7104(c) (West 1991).

Therefore, for the reasons set forth above, the Board finds 
that an effective date earlier than June 10, 1999 for the 
award of a 60 percent evaluation for bilateral hearing loss 
is not warranted.  Similarly, the Board also finds that 
assignment of a disability evaluation in excess of 60 percent 
for bilateral hearing loss is not warranted.

ii.  TDIU

Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (2000).

Currently, service connection is established for bilateral 
hearing loss rated as 
60 percent disabling, tinnitus rated as 10 percent disabling, 
sinusitis rated as zero percent disabling, and tonsillitis 
rated as zero percent disabling.  The veteran's has a 
combined service-connected disability rating of 60 percent 
disabling.

The RO has essentially determined that the schedular criteria 
under section 4.16 have not been met insofar as the veteran's 
multiple disabilities do not have a combined evaluation of 70 
percent.

In considering these laws and regulations, however, it is 
important to bear in mind that we are expounding upon an 
adjudication system deliberately designed by Congress to be 
pro-claimant.  See Hensley v. West, 212 F.3d 1255, 1262 (Fed. 
Cir. 2000); Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 
1999); Hodge v. West, 155 F.3d 1356, 1362-64 (Fed. Cir. 
1998).  Consequently, the Board is compelled to resolve 
"'interpretative doubt . . . in the veteran's favor'".  Boyer 
v. West, 210 F.3d 1351, 1355 (Fed. Cir. 2000) (citations 
omitted).

As to this, the Board observes that the veteran's bilateral 
hearing loss and tinnitus arise from a common etiology, i.e. 
acoustic trauma in service, and constitute a single 
disability for total rating purposes.  38 C.F.R. § 4.16(a)(4) 
(2000).  As VA compensation is only being paid for these 
service-connected disorders, and they have a combined 
disability evaluation of 60 percent, the Board finds that the 
schedular criteria are met.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2000).  In 
Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard. It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91), 57 Fed. Reg. 2317 (1992).

Indeed, the Court has since stated that in order for a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes his case outside of the norm.  The 
sole fact that he is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  If total industrial 
impairment has not been shown, the VA is not obligated to 
show that a veteran is incapable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

After a contemporaneous review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's TDIU claim.  The veteran has consistently 
argued that it is his inability to discern conversational 
speech (his language problem) that precludes his from 
obtaining and retaining employment.  The medical evidence of 
record, however, does not support the veteran's allegation.  
While it is conceded that there is profound right ear hearing 
impairment, the veteran's left ear, as noted in the August 
1999 ENT consultation report, has had a speech reception 
threshold consistent with a pure tone speech discrimination 
scored consistently at about 88% to 92%.  The consultation 
examiner further opined that, in view of this good 
discrimination score, he did not think language problems play 
a part in that testing.  The Board notes that speech 
recognition scores were 84 percent in 1995 and 1998, which is 
not substantially lower.  Moreover, when the veteran's left 
ear was tested with a hearing aid, his threshold was improved 
from 75 to 45dB.

In weighing the evidence of record, the Board concludes that, 
while interference with employment is acknowledged by the 60 
percent combined evaluation for bilateral hearing loss and 
tinnitus, the evidence does not show anything setting this 
veteran apart from another veteran who is similarly 
considered to be 60 percent disabled.  Although the veteran 
claims that he has not been able to perform the mental and 
physical acts required by employment, and has been awarded 
Social Security benefits for his various disabilities, the 
medical evidence of record does not establish that his 
bilateral hearing loss and tinnitus are of such severity as 
to produce total economic inadaptability.  Even if truck 
driving is precluded, the veteran's high school graduate 
equivalency diploma and life experiences provide him with the 
skills to perform other occupations in which better hearing 
acuity is not necessary.  While the Board does not wish to 
minimize the nature and extent of the veteran's overall 
physical disability, it is manifest from the record that the 
preponderance of the evidence of record is against the 
veteran's claim that his service-connected bilateral hearing 
loss and tinnitus, standing alone, have prevented him from 
engaging in substantially gainful employment consistent with 
his education and occupational experience, and without regard 
to age or 
nonservice-connected disabilities.

The Board has also considered the contentions of the veteran.  
Inasmuch as the veteran is offering his own medical opinion, 
and he is not shown to have any medical expertise, his 
assertions of medical limitation and impairment are not 
probative.  This is because as a lay person (i.e., persons 
without medical expertise) he is not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992), and Moray v. Brown, 5 Vet. App. 211 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2000).  In this case, the RO specifically 
considered referring the veteran's claim to the Director of 
Compensation and Pension for extraschedular consideration, 
but found that there were no exceptional factors or 
circumstances associated with his disablement.  That decision 
is supportable and has not been shown by the appellant to be 
an abuse of the RO's discretion. 



ORDER

The claim of entitlement to an effective date earlier than 
June 10, 1999 for the award of a 60 percent disability 
evaluation for bilateral hearing loss is denied.

The claim of entitlement to an increased rating for bilateral 
hearing loss is denied.

The claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



